Exhibit 10(i)

EFH EXECUTIVE ANNUAL INCENTIVE PLAN

Plan Document

Amended, effective as of January 1, 2010



--------------------------------------------------------------------------------

Contents

 

 

Article I.  

Purpose.

     1    Article II.  

Definitions.

     1    Article III.  

Eligibility and Participation.

     3    Article IV.  

Establishment of Performance Goals.

     3    Article V.  

Establishment of Awards.

     3    Article VI.  

Application of Individual Performance Modifier and Determination of Individual
Participant Awards.

     3    Article VII.  

Payment of Awards.

     4    Article VIII.  

Termination of Employment and Partial Awards.

     4    Article IX.  

Administrative Provisions.

     5   

 

 

 

i



--------------------------------------------------------------------------------

EFH EXECUTIVE ANNUAL INCENTIVE PLAN

Article I. Purpose.

The EFH Executive Annual Incentive Plan (the “Plan”) is amended effective as of
January 1, 2010. The Plan, as herein amended, supersedes and replaces all other
Plan documents. The Plan provides for annual bonus incentive award opportunities
for eligible Participants payable in cash. This Plan, as herein amended,
supersedes and replaces all other Plan documents.

The principal purposes of the Plan are to attract, motivate and retain key
employees; to align the interests of Participants, Participating Employers and
Company shareholders by rewarding performance that satisfies established
performance goals; to motivate Participant behaviors that drive successful
results at the corporate, business unit and individual levels; and to support
collaboration across essential organizational interfaces.

Article II. Definitions.

When used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Additional Persons” means such other individuals who are not Executive
Officers under the Plan, but who are senior officers and key employees
identified by the O&C Committee, in consultation with the Company’s Chief
Executive Officer.

(b) “Aggregate Incentive Pool” means the amount equal to the Target Incentive
Pool multiplied by the Weighted Funding Percentage.

(c) “Award” means the amount payable to a Participant under this Plan for any
Plan Year, as determined in accordance with the terms of the Plan.

(e) “Base Salary” means the annualized base salary designated for the
Participant in the applicable payroll records of the Participating Employer,
prior to any deferrals, and excluding any overtime pay, bonuses, incentive
compensation, expense reimbursements and fringe benefits of any kind for the
applicable Plan Year.

(f) “Business Unit” means, individually, or “Business Units” means,
collectively, the “TXU Energy”, “Luminant” and “Corporate Services” business
units of the Company, which are the participating Employers in this Plan.

(g) “Company” means Energy Future Holdings Corp., and its successors and
assigns. With respect to a particular Participant, Company means such
Participant’s employer.

(h) “Disability” or “Disabled” means disability as determined under the EFH
Long-Term Disability Income Plan, or any successor plan covering Participants.

(i) “Executive Officers” means the Company’s Chief Executive Officer and other
Executive Officers, as defined under the charter of the O&C Committee.

 

1



--------------------------------------------------------------------------------

(j) “Financial Performance Criteria” means various measures of financial
performance of the Company established by the O&C Committee for the Plan Year.

(k) “Financial Performance Funding Percentage” means a percentage used to
calculate the Aggregate Incentive Pool established by the O&C Committee based on
the performance of the Company against the Financial Performance Criteria
established for the particular Plan Year.

(l) “Individual Performance Modifier” means individual Participant performance
approved by the SPC or O&C Committee (with respect to Executive Officers and
Additional Persons) and used in determining a Participant’s Award.

(m) “O&C Committee” means the Organization and Compensation Committee of the
Board of Directors of the Company.

(n) “Operational Metrics” means non-financial objectives established by each
Business Unit that are critical to the function and success of the business.

(o) “Operational Metrics Funding Percentage” means a percentage used to
calculate Aggregate Incentive Pool established by the O&C Committee based on the
accomplishment of Operational Metrics for the particular Plan Year.

(p) “Participant” means an individual who is an officer of a Participating
Employer having a title of vice president or above and who is employed by the
Company for a period of three full months during the Plan Year.

(q) “Participating Employer” means, the Company and each of the Business Units.
Additional Participating Employers may be added with the approval of the O&C
Committee, and participation in the Plan by any such additional Participating
Employers will commence as of the effective date designated by the O&C
Committee.

(r) “Plan” means this EFH Executive Annual Incentive Plan.

(s) “Plan Year” means the twelve (12) month period beginning January 1 and
ending December 31.

(t) “Retirement” means retirement from active employment with the Company upon
attaining at least age 55 and completing at least 16 years of service with the
Company and any of its subsidiaries.

(u) “SPC” means the group of executive officers of the Company referred to
internally as the Strategy & Policy Committee.

(v) “Target Award” means an Award level of an individual Participant, expressed
as a percentage of the Participant’s Base Salary,. The Target Award shall be
used in calculating an individual’s actual Award for a Plan year.

 

2



--------------------------------------------------------------------------------

(w) “Target Incentive Pool” means the amount equal to the aggregate of the
Target Awards for all Participants, or a selected group of Participants, as the
context may require.

(x) “Weighted Funding Percentage” means the percentage that is the sum of the
Financial Performance Funding Percentage and the Operational Metrics Funding
Percentage.

Article III. Eligibility and Participation.

All individuals who, as of the first day of a Plan Year, meet the definition of
a Participant hereunder, shall be eligible to participate in this Plan for such
Plan Year. Awards, if any, for individuals who become Participants during the
Plan Year or whose participation in this Plan is terminated during the Plan
Year, shall be determined under, and in accordance with, Article VIII hereof.
Participation in this Plan for any Plan Year shall not entitle an individual to
future participation.

Article IV. Establishment of Performance Goals.

For each Plan Year, the O&C Committee establishes (i) the Financial Performance
Criteria, (ii) the Operational Metrics, and (iii) the Target Incentive Pool.
Such determinations by the O&C Committee shall be made at such times and shall
be based on such criteria as the O&C Committee shall determine, respectively, in
their sole discretion. The O&C Committee shall have full authority and
discretion, for any particular Plan Year, to modify any of its determinations
hereunder, with respect to all Participants or any individual Participant,
including determinations which affect the calculation or amount of Awards, in
order to take into consideration other benefit programs and/or extraordinary
events affecting the financial results of the Company or a Business Unit. Once
determined, or modified, such determinations shall be communicated to the
affected Participants in such form and manner as the O&C Committee determines to
be appropriate.

Article V. Establishment of Awards.

After the end of the Plan Year, the O&C Committee shall determine the Financial
Performance Funding Percentage and the Operational Metrics Funding Percentage
for each Plan Year. The O&C Committee shall further determine the Weighted
Funding Percentage and the resulting Aggregate Incentive Pool for the Plan Year.

Article VI. Application of Individual Performance Modifier and Determination of
Individual Participant Awards.

 

A. Individual Participant Awards.

The SPC shall determine each Participant’s Award, other than for Executive
Officers and Additional Persons, for a Plan Year by: (i) multiplying the
Participant’s Target Award by the Weighted Funding Percentage; and
(ii) multiplying such amount by the applicable Individual Performance Modifier
determined in accordance with Article VI.B. below.

 

3



--------------------------------------------------------------------------------

B. Application of Individual Performance Modifier.

As described in Article VI.A. above, the amount determined by applying the
formula set forth in Article VI.A. shall be adjusted by applying the Individual
Performance Modifier for each Participant. The SPC, in its sole discretion,
shall determine a Participant’s Individual Performance Modifier, other than for
Executive Officers and Additional Persons, based on the Participant’s
performance, which may range from 0% to 150%.

In no event may the aggregate of all Awards determined to be payable to all
Participants exceed the Aggregate Incentive Pool.

 

C. Determination of Awards for Executive Officers and Additional Persons.

The O&C Committee shall determine the individual Participant Awards in
accordance with Article VI.A. above, and the Individual Performance Modifier in
accordance with Article VI.B. above, with respect to Executive Officers and
Additional Persons who are Participants in the Plan.

Article VII. Payment of Awards.

All Awards will be paid in cash to Participants by March 15 of the year
following the applicable Plan Year, subject to applicable tax withholding
requirements.

Article VIII. Termination of Employment and Partial Awards.

Participation in the Plan shall cease immediately upon a Participant’s
resignation or termination of employment for any reason (with or without cause),
or upon the Participant’s death, Disability or Retirement. In such event, the
Participant may be eligible for a partial award for such Plan Year in accordance
with and subject to the provisions of this Article VIII.

 

A. Resignation or Termination.

If a Participant resigns or his/her employment with a Participating Employer is
terminated (with or without cause) prior to the submission of the Award to
payroll for payment for reasons other than death, Disability, Retirement, or
transfer to an affiliate of the Company, such Participant shall forfeit any
right to receive such Award.

 

B. Death, Disability or Retirement.

If a Participant dies, becomes Disabled or Retires during a Plan Year after
having attained at least three (3) full months of participation in the Plan
during such Plan Year, the Participant, or the Participant’s beneficiary in the
case of the Participant’s death, may, in the sole discretion of the SPC or O&C
Committee (with respect to Executive Officers and Additional Persons), be
entitled to receive a partial Award, prorated for the number of months that the
individual was a Participant hereunder during the Plan Year. For purposes of
applying this proration, a month shall include each month during which the
individual was employed by a Participating Employer through at least the 15th
day of such month prior to the individual’s death, Disability or Retirement. Any
such Award shall be paid at the time and in the form that

 

4



--------------------------------------------------------------------------------

all other Awards are paid for such Plan Year. The decisions of the SPC and O&C
Committee with respect to such Awards shall be final and binding on all parties.
For purposes of this provision, a Participant’s beneficiary shall be his/her
surviving spouse or, if he/she has no surviving spouse, his/her estate.

 

C. Transfers.

If a Participant (i) transfers from a Participating Employer to an affiliate of
the Company after having attained at least three (3) full months of
participation in the Plan during the Plan Year, and (ii) continues to be
employed by an affiliate of the Company through the remainder of the Plan Year,
such individual may, in the sole discretion of the SPC or O&C Committee (with
respect to Executive Officers and Additional Persons), be entitled to receive a
partial Award hereunder, prorated on the basis of the number of months such
individual was employed by the Participating Employer during the Plan Year. For
purposes of applying this proration, a Participant shall be deemed to have been
employed by the Participating Employer for a month if such Participant was
employed by the Participating Employer on the 15th day of such month. Any such
Award shall be paid at the time and in the form that all other Awards are paid
for such Plan Year. The decisions of the SPC and O&C Committee with respect to
such Awards shall be final and binding on all parties.

 

D. Participant Status Attained During Plan Year.

If an individual becomes a Participant during a Plan Year, the Participant, may,
in the sole and absolute discretion of the SPC or O&C Committee (with respect to
Executive Officers and Additional Persons), be eligible to receive a partial
Award hereunder, prorated on the basis of the number of months such individual
was a Participant during the Plan Year, provided that the Participant attained
at least three (3) full months of participation in the Plan during the Plan
Year. For purposes of applying this proration, a Participant shall be deemed to
have been employed by the Participating Employer for a month if such Participant
was employed by the Participating Employer on the 15th day of such month. Any
such Award shall be paid at the time and in the form that all other Awards are
paid for such Plan Year. The decisions of the SPC and O&C with respect to such
Awards shall be final and binding on all parties.

Article IX. Administrative Provisions.

 

A. Administration.

The Plan shall be administered and interpreted by the Participating Employers
through the individuals who have been provided authority hereunder to carry out
the administration of this Plan. The O&C Committee and its members, the SPC and
its members, and any other individual to whom the O&C and/or SPC has delegated
their responsibilities regarding the administration of this Plan, shall have
full authority, discretion and power necessary or desirable to administer and
interpret this Plan. Without in any way limiting the foregoing, all such
individuals shall have complete authority, discretion and power to:
(i) determine the Participants for each Plan Year; (ii) determine the Individual
Performance Modifier applicable to each Participant; (iii) evaluate and
determine the performance of Participants; (iv) determine the amount of the
Award for each Participant; (v) interpret the provisions of this Plan and any
other

 

5



--------------------------------------------------------------------------------

documentation used in connection with this Plan, including documentation
specifying individual Performance Goals, Award opportunities and the like;
(vi) establish and interpret rules and procedures (written or by practice) for
the administration of the Plan; and (vii) make all other determinations and take
all other actions necessary or desirable for the administration or
interpretation of this Plan. All actions, decisions and interpretations of such
individuals shall be final, conclusive and binding on all parties.

 

B. No Right to Continued Employment.

Nothing in this Plan shall be deemed by implication, action or otherwise to
constitute a contract of employment, or otherwise to provide a Participant with
any right of continued employment or impose any limitation on any right of a
Participating Employer to terminate a Participant’s employment at any time.

 

C. No Assignment.

A Participant or Participant’s beneficiary shall have no right to anticipate,
alienate, sell, transfer, assign, pledge or encumber any right to receive any
incentive made under the Plan, nor will any Participant or Participant’s
beneficiary have any lien on any assets of any Participating Employer, or any
affiliate thereof, by reason of any Award made under the Plan.

 

D. Withholding.

The Participating Employers shall have the right to deduct or withhold, or
require a Participant to remit to the applicable Participating Employer, any
taxes required by law to be withheld from Awards made under this Plan.

 

E. Amendment of Plan.

The Plan may be amended, suspended or terminated at any time and from time to
time, by action of the O&C Committee. In order to be effective, any amendment of
this Plan or any Award must be in writing. No oral statement, representation or
the like shall have the effect of amending or modifying this Plan or any Award,
or otherwise have any binding effect on the Company, the O&C Committee, the SPC,
or any individual who has been delegated authority by the O&C Committee or the
SPC to administer this Plan.

 

6



--------------------------------------------------------------------------------

F. No Obligation to Continue Plan.

The adoption of the Plan does not imply any commitment to continue to maintain
the Plan, or any modified version of the Plan, or any other plan for incentive
compensation for any succeeding year.

 

G. Governing Law.

The Plan shall be construed in accordance with, and governed by, the laws of the
State of Texas. Any disputes arising under this Plan and any action to enforce
any provisions hereof, shall be maintained exclusively in the appropriate courts
of Dallas County, Texas.

 

H. Severability.

In case any provision of the Plan shall be held illegal or void, such illegality
or invalidity shall not affect the remaining provisions of this Plan, but shall
be fully severable, and the Plan shall be construed and enforced as if said
illegal or invalid provisions had never been inserted herein.

 

I. Limitation of Liability.

Except for their own gross negligence or willful misconduct regarding the
performance of the duties specifically assigned to them under, or their willful
breach of the terms of this Plan, the Participating Employer, the O&C Committee
and its members, the SPC and its members, and any other entity or individual
administering any aspect of this Plan shall be held harmless by the Participants
and their respective representatives, heirs, successors, and assigns, against
liability or losses occurring by reason of any act or omission under the Plan.

 

J. Section 409A Compliance

To the extent applicable, the Plan is intended to comply with, or be exempt
from, section 409A of the Internal Revenue Code of 1986 as amended (the “Code”),
and shall be administered, construed, and interpreted in accordance with such
intent. Payments under this Plan shall be made in a manner that will comply
with, or be exempt from, section 409A of the Code, including regulations or
other guidance issued with respect thereto, except as otherwise determined by
the Company. The applicable provisions of section 409A of the Code are hereby
incorporated by reference and shall control over any contrary provisions herein
that conflict therewith.

 

7



--------------------------------------------------------------------------------

Executed August 3, 2010 to be effective as January 1, 2010.

 

Energy Future Holdings Corp. By:  

/s/    RICHARD LANDY

  Rich Landy   Executive Vice President, Human Resources

 

8